1

2

3

4

5                            IN THE UNITED STATES DISTRICT COURT
6                          FOR THE EASTERN DISTRICT OF CALIFORNIA
7

8     UNITED STATES OF AMERICA,                        Case No.: 1:18-CR-00035-001 LJO
9                           Plaintiff,
                                                       AMENDED ORDER ASSIGNING
10          v.                                         DEFENDANT PRO SE STATUS
11    JONATHAN MOTA
12                          Defendant.
13

14
            Defendant Jonathan Mota has requested to be relieved of appointed counsel and to
15
     represent himself in propria persona. The court has granted that request. Therefore it is hereby
16
     ORDERED that:
17
            1. The Clerk of the Court shall enter a substitution of attorney reflecting appointment as
18

19   attorney of record effective April 30, 2019:

20                  JONATHAN MOTA
21                  LERDO PRE-TRIAL FACILITY
22
                    17695 INDUSTRIAL FARM ROAD
23
                    BAKERSFIELD, CA 93308
24
            2. A copy of this order shall be served on Kern County Jail.
25

26          3. The defendant shall be granted law library access at the Kern County Jail in

27   preparation for sentencing.

28          ///
1

2
          4. Sentencing is CONFIRMED for July 29, 2019 at 10:00am.
3

4
     IT IS SO ORDERED.
5

6      Dated:   May 8, 2019                         /s/ Lawrence J. O’Neill _____
                                            UNITED STATES CHIEF DISTRICT JUDGE
7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                              -2-
